           Case 7:20-cv-00795-VB Document 41
                                          39 Filed 07/31/20 Page 1 of 1




                                                                       Joeann E. Walker
                                                           The CourtSenior      Staff
                                                                         will rely onAttorney
                                                                                      defendants' opposition to the
                                                                       Commercial
                                                           motion to strike filed on  Litigation
                                                                                         7/23/2020. (Doc. #36).
                                                           Plaintiff's Law
                                                                        reply,Department
                                                                               if any, is due 8/7/2020.

                                                           The ClerkJuly  31, 2020 to terminate the first-in-time
                                                                     is instructed
                                                           motion to strike. (Doc. #30).
BY ECF
                                                           SO ORDERED:
The Honorable Vincent L. Briccetti, U.S.D.J.
United States District Court for the Southern District of New York
300 Quarropas Street, Room 630                    _______________________________________
White Plains, NY 10601                            Vincent L. Briccetti, U.S.D.J. 7/31/2020

       Re:       Charter Contracting Company, LLC v. Orange & Rockland Utilities, Inc., Index
                 No. 7:20-cv-00795-VB

Dear Judge Briccetti:

        I represent Defendants Orange & Rockland Utilities, Inc. and Consolidated
Edison Company of New York, Inc. (collectively “Con Edison”) in the referenced action.
On June 23, 2020, Plaintiff Charter filed a Motion to Strike the Declaration of Gregory B.
Eiband [Docket No. 30]. On July 23, 2020, Con Edison opposed this motion arguing,
among other things, that Charter failed to comply with Local Rule 7.1 [Docket No. 36].
In responding to that argument and instead of withdrawing its previously filed Motion
to Strike, Charter just re-filed its Motion to Strike to purportedly comply with Local
Rule 7.1 [Docket Nos. 37 and 38]. For clarity and to ensure that Con Edison is not
waiving any arguments, Con Edison relies on its initially filed Opposition to the Motion
to Strike [Docket No. 36]to oppose Charter’s re-filed Motion to Strike [Docket Nos. 37
and 38].

                                                         Respectfully,


                                                         Joeann E. Walker

cc:    Kenneth J. Flickinger, Esq (via ECF)
       Peter F. Carr, II, Esq (via ECF)


                               Consolidated Edison Company of New York, Inc.
      4 Irving Place   New York NY 10003 212 780 8919 212 260 8627 fax         Walkerjo@coned.com
